Title: From George Washington to William Lyles, 24 March 1794
From: Washington, George
To: Lyles, William


          
            Sir,
            Philada 24th March 1794.
          
          Mr Pearce, my Manager will present this letter to you; with your Bond—for payment. I
            should be obliged to you for making it. He is furnished also with a statement of the
            receipts, as far as I have any knowledge of them. I am, Sir Your
            Obedt Hble Servt
          
            Go: Washington
          
        